In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑3396  
JUAN  M.  WHITE,  
                                                          Petitioner-­‐‑Appellant,  
                                         v.  

UNITED  STATES  OF  AMERICA,  
                                                         Respondent-­‐‑Appellee.  
                          ____________________  

               Appeal  from  the  United  States  District  Court  
                         for  the  Central  District  of  Illinois.  
              No.  13-­‐‑CV-­‐‑2070  —  Michael  P.  McCuskey,  Judge.  
                          ____________________  

  SUBMITTED  FEBRUARY  18,  2014  —  DECIDED  MARCH  14,  2014  
                  ____________________  

    Before  EASTERBROOK,  KANNE,  and  ROVNER,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  A  jury  convicted  Juan  White  
of  distributing  more  than  50  grams  of  cocaine  base,  21  U.S.C.  
§841(a)(1),   and   a   judge   sentenced   him   to   360   months’   im-­‐‑
prisonment.   He   filed   and   lost   a   collateral   attack   under   28  
U.S.C.   §2255.   After   the   Sentencing   Commission   adopted  
Amendment   750,   which   retroactively   cut   the   offense   levels  
for   crack-­‐‑cocaine   offenses,   White   asked   the   judge   to   reduce  
his   sentence   under   18   U.S.C.   §3582(c).   The   judge   calculated  
2                                                              No.  13-­‐‑3396  

the   newly   applicable   range   under   Amendment   750   and   in  
June  2012  reduced  White’s  sentence  to  292  months.  
     Nine  months  later  White  filed  another  §2255  petition.  He  
contends   that   his   sentence   is   illegally   high   because   the  
Guidelines   range   calculated   in   2006   is   wrong.   According   to  
White,  the  judge  should  not  have  treated  him  as  a  manager  
or  supervisor  of  other  criminals,  and  should  have  deducted  
offense  levels  for  acceptance  of  responsibility.  Had  the  judge  
done   things   properly   in   2006,   White   maintains,   he   would  
have   received   a   lower   sentence   in   2012   after   the   Sentencing  
Commission  modified  the  quantity  table  for  crack  cocaine.  
     Without   deciding   whether   either   of   White’s   contentions  
is  within  the  ambit  of  §2255,  the  district  judge  dismissed  the  
petition   as   barred   by   28   U.S.C.   §2244   and   §2255(h).   These  
statutes   forbid   any   “second   or   successive”   petition   that   has  
not  been  authorized  by  the  court  of  appeals  under  specified  
criteria—and   White   does   not   contend   that   his   current   peti-­‐‑
tion  is  authorized  under  those  criteria.  The  district  judge  also  
observed  that  the  petition  is  untimely  under  §2255(f),  which  
(again  with  irrelevant  exceptions)  gives  a  prisoner  only  one  
year  to  launch  a  collateral  attack.  
     To  contest  this  decision  on  appeal,  White  needs  a  certifi-­‐‑
cate  of  appealability.  28  U.S.C.  §2253(c).  His  principal  argu-­‐‑
ments  concern  the  meaning  of  28  U.S.C.  §2244  and  §2255,  but  
a  certificate  may  be  issued  if  the  appellant  makes  a  substan-­‐‑
tial   showing   that   he   has   been   deprived   of   a   constitutional  
right,   §2253(c)(2),   and   antecedent   statutory   issues   also   are  
substantial.  See  Slack  v.  McDaniel,  529  U.S.  473,  484–85  (2000).  
We  need  not  decide  whether  White  has  a  substantial  consti-­‐‑
tutional  objection  to  his  sentence,  because  his  statutory  con-­‐‑
tentions  do  not  meet  Slack’s  standard.  
No.  13-­‐‑3396                                                                3  

     White   contends   that   his   sentence   reduction   in   2012   not  
only  restarted  the  clock  under  §2255(f)  but  also  reset  to  zero  
his   count   of   collateral   attacks.   According   to   White,   a   new  
clock  and  a  new  count  accompanies  every  new  sentence.  No  
other  court  of  appeals  has  addressed  such  an  argument,  but  
its  disposition  is  not  difficult.  
     Magwood  v.  Patterson,  130  S.  Ct.  2788  (2010),  holds  that  the  
issuance   of   a   writ   of   habeas   corpus   setting   aside   a   sentence  
as  invalid,  followed  by  the  imposition  of  a  new  sentence,  re-­‐‑
sets  the  clock  and  the  count,  so  that  an  attack  may  be  waged  
against   the   new   sentence   even   if   the   same   legal   grounds  
could   have   been   urged   against   the   original   sentence.  
(Whether   Magwood   has   any   other   effect   was   the   subject   of  
disagreement  among  members  of  this  court  in  Suggs  v.  Unit-­‐‑
ed  States,  705  F.3d  279  (7th  Cir.  2013).  The  issue  in  Suggs  does  
not   affect   White’s   case.)   White   maintains   that   he   is   in   the  
same  position  as  Magwood:  he  has  been  resentenced,  and  he  
now  wants  to  use  §2255  to  contest  that  sentence  on  grounds  
that  existed  before  the  new  sentence  was  imposed.  
     To  say  that  White’s  sentence  has  changed  is  not,  howev-­‐‑
er,  to  say  that  he  is  in  the  same  position  as  Magwood,  who  
demonstrated   in   his   initial   collateral   attack   that   his   original  
sentence   violated   the   Constitution.   See   130   S.   Ct.   at   2797.  
White’s  invocation  of  Amendment  750  did  not  rest  on  a  con-­‐‑
tention  that  his  2006  sentence  was  unlawful  (constitutionally  
or  in  any  other  way),  and  the  district  judge  did  not  find  it  so.  
Instead  White  contended,  and  the  judge  concluded,  that  the  
Guidelines  had  changed  after  2006,  and  that  §3582(c)  author-­‐‑
izes   a   reduction   because   the   Sentencing   Commission   made  
that  change  retroactive.  
4                                                                 No.  13-­‐‑3396  

      This  might  be  thought  a  semantic  quibble,  if  the  result  of  
Amendment  750  were  that  older  judgments  are  vacated  and  
all   prisoners   resentenced.   Then,   as   in   Magwood,   the   judge  
might  have  committed  a  second  time  the  error  that  the  pris-­‐‑
oner  sought  to  contest.  But  White,  unlike  Magwood,  was  not  
sentenced   anew.   The   procedure   established   by   §3582(c)   is  
not   “resentencing”.   See   Dillon   v.   United   States,   560   U.S.   817  
(2010).  It  is  a  sentence-­‐‑reduction  proceeding.  
     There   are   substantial   differences   between   resentencing  
and   sentence   reduction   under   §3582(c).   One   is   that   the   dis-­‐‑
trict  judge  need  not  (and  usually  does  not)  receive  evidence  
or  reopen  any  issue  decided  in  the  original  sentencing.  Nor  
does  the  judge  hold  a  hearing  at  which  the  defendant  is  pre-­‐‑
sent   and   a   new   sentence   is   pronounced.   Instead   the   judge  
takes  as  established  the  findings  and  calculations  that  led  to  
the  sentence  and  changes  only  the  revised  Guideline,  leaving  
everything  else  the  same.  See  United  States  v.  Wren,  706  F.3d  
861   (7th   Cir.   2013),   relying   on   U.S.S.G.   §1B1.10(b)(1),   which  
tells   courts   that   when   making   retroactive   adjustments   they  
“shall   leave   all   other   guideline   application   decisions   unaf-­‐‑
fected.”  The  penalty  goes  down,  but  the  original  judgment  is  
not  declared  invalid.  
      White  was  not  resentenced  in  2012.  The  judge  was  forbid-­‐‑
den   to   reexamine   the   effect   that   acceptance   of   responsibility  
and  supervision  of  others  have  on  White’s  Guidelines  range.  
The   judge   accordingly   did   not   commit—could   not   have  
committed,  if  he  tried—any  repetition  of  an  error  supposed-­‐‑
ly   rooted   in   2006.   No   error   subject   to   collateral   review   oc-­‐‑
curred   in   2012.   Accordingly   Magwood   does   not   reset   the  
clock  or  the  count,  for  purposes  of  §2244  and  §2255,  when  a  
prisoner’s   sentence   is   reduced   as   the   result   of   a   retroactive  
No.  13-­‐‑3396                                                              5  

change   to   the   Sentencing   Guidelines.   The   district   court  
properly   dismissed   White’s   latest   petition   as   both   untimely  
and  barred  by  the  lack  of  prior  appellate  approval.  We  there-­‐‑
fore   decline   to   issue   a   certificate   of   appealability,   and   we  
dismiss  this  appeal.